IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

T. W. P., A CHILD,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-1788

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 26, 2017.

An appeal from the Circuit Court for Duval County.
Suzanne Bass, Judge.

Andy Thomas, Public Defender, and Archie F. Gardner, Jr., Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., and WETHERELL and WINSOR, JJ., CONCUR.